OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Petitioner’s contention that the New York State Chiropractic Association failed to administer its rules fairly when it suspended his membership for a period of two years is merit-less. In imposing that sanction, the association, despite petitioner’s assertions to the contrary, complied, in all material respects, with its constitution and bylaws (cf., Tedeschi v Wagner Coll., 49 NY2d 652). The procedural anomalies upon which petitioner’s challenge rests do not provide, under the record before us, a sufficient basis for setting aside his suspension.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone and Hancock, Jr., concur; Judge Bellacosa taking no part.
Order affirmed, with costs, in a memorandum.